IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Donnelly J. LeBlanc,                             :
                                Appellant        :
                                                 :
                   v.                            :   No. 1172 C.D. 2021
                                                 :   Submitted: May 6, 2022
John Wetzel, Pennsylvania                        :
Department of Corrections, et al.                :

BEFORE:            HONORABLE ANNE E. COVEY, Judge
                   HONORABLE ELLEN CEISLER, Judge
                   HONORABLE LORI A. DUMAS, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE DUMAS                                                  FILED: September 1, 2022

                   Donnelly J. LeBlanc (Appellant) pro se appeals from the order of the
Court of Common Pleas of Huntingdon County (trial court) entered on September
24, 2021, which granted his petition to proceed in forma pauperis (IFP) but
dismissed his complaint as frivolous pursuant to Pa.R.Civ.P. 240(j)(1). Upon
granting Appellant IFP status, however, the trial court lost its opportunity to dismiss
Appellant’s complaint as frivolous. Grosso v. Love, 667 A.2d 43 (Pa. Cmwlth.
1995). Accordingly, we are constrained to vacate the trial court’s order and remand
for further proceedings.
                            Factual and Procedural Background1
                   Appellant is an inmate currently incarcerated at the State Correctional
Institution at Huntingdon. According to Appellant, in June 2021, he ordered art
supplies from Nasco Art Supply, a vendor approved by the Pennsylvania Department


          1
              We derive the background to this case from Appellant’s complaint. See Complaint,
9/8/21.
of Corrections (DOC). Appellant paid for his order with a check drawn from his
inmate account in the amount of $96.90. Thereafter, he obtained verification from
Nasco Art Supply that the order was delivered to DOC’s Security Processing Center
in Bellefonte, Centre County, Pennsylvania, on or about July 7, 2021. Despite initial
representations to the contrary, Appellant was informed ultimately by the Property
Officer at SCI-Huntingdon that his order was not transferred from the processing
center to the correctional facility. According to Appellant, DOC has refused to take
action either to deliver the art supplies to him or to compensate him for their cost.
Appellant seeks the costs of litigation, compensatory damages in the amount of
$96.90, and punitive damages in the amount of $4,000.00. Contemporaneously with
his complaint, Appellant also filed an IFP petition.2
               On September 24, 2021, the trial court granted Appellant’s IFP petition
but dismissed his complaint as frivolous pursuant to Pa.R.Civ.P. 240(j)(1). On
October 18, 2021, Appellant timely appealed to this Court.3
                                           Discussion
               Appellant contends that the trial court erred in dismissing his complaint
as frivolous. See Appellant’s Br. at 4-7. Noting that courts reviewing pro se filings
will construe them liberally and that amendments should be freely allowed when
justice requires, Appellant suggests that the trial court should have directed
Appellant to correct any deficiencies in his complaint. See id. at 5-6. Appellant
further asserts that he pleaded a discernible cause of action and sufficient facts to
establish a prima facie case. Id. at 6. Finally, Appellant asserts that the trial court

       2
         Because the trial court dismissed this matter as frivolous prior to service, the Department
of Corrections did not participate in the underlying action.
       3
         This Court’s review of an IFP application by the trial court is limited to a determination
of whether constitutional rights were violated, or whether the trial court abused its discretion or
committed an error of law. Thomas v. Holtz, 707 A.2d 569, 570 n.2 (Pa. Cmwlth. 1998).


                                                 2
failed to set forth sufficient reasons for its decision that Appellant’s complaint was
frivolous. See id. at 7. For these reasons, Appellant requests reversal of the trial
court’s decision. Id.
               Appellant’s arguments lack robust development. Nevertheless, we
conclude that the trial court erred in dismissing Appellant’s complaint.
               A pro se litigant is not entitled to any special benefit. Commonwealth
v. Vurimindi, 200 A.3d 1031, 1038 (Pa. Cmwlth. 2018). Indeed, pro se litigants are
subject to the same rules of procedure as litigants represented by counsel.
Commonwealth v. Blakeney, 108 A.3d 739, 765 (Pa. 2014). Nevertheless, courts
reviewing pro se filings are “generally inclined” to construe them liberally.
Richardson v. Pa. Ins. Dep’t, 54 A.3d 420, 425 (Pa. Cmwlth. 2012). Where
allegations are set forth adequately, “a pro se complaint will not be dismissed just
because it is not artfully drafted.” Williams v. Syed, 782 A.2d 1090, 1095 n.6 (Pa.
Cmwlth. 2001). To the contrary, it is well settled that, although left to the sound
discretion of the trial court, “the right to amend should be liberally granted at any
stage of the proceedings unless there is an error of law or resulting prejudice to an
adverse party.” Werner v. Zazyczny, 681 A.2d 1331, 1338 (Pa. 1996) (citation
omitted).
               Pennsylvania Rule of Civil Procedure 240(j) permits the dismissal of a
complaint as frivolous where a plaintiff simultaneously seeks IFP status.4 A
complaint is frivolous under Rule 240(j)(1) when on its face, it does not set forth a
valid cause of action. Bennett v. Beard, 919 A.2d 365, 367 (Pa. Cmwlth. 2007); see

       4
           Rule 240(j) provides: “If, simultaneous with the commencement of an action or
proceeding or the taking of an appeal, a party has filed a petition for leave to proceed in forma
pauperis, the court prior to acting upon the petition may dismiss the action, proceeding or appeal
if the allegation of poverty is untrue or if it is satisfied that the action, proceeding or appeal is
frivolous.” Pa.R.Civ.P. 240(j)(1) (emphasis added).


                                                 3
also Neitzke v. Williams, 490 U.S. 319, 325-326 (1989) (concluding that an action is
frivolous if it “lacks an arguable basis either in law or in fact”).
               In Grosso, however, this Court clarified that the dismissal of a
complaint as frivolous under the Rule could only occur before the trial court grants
an IFP petition. Grosso, 667 A.2d at 44. Thus, the trial court may not dismiss a
complaint as frivolous after it has granted the plaintiff IFP status. Id.; see also
Corliss v. Varner, 934 A.2d 748, 749 (Pa. Cmwlth. 2007) (implicitly overruled on
other grounds); Harris v. Pa. Att’y Gen. (Pa. Cmwlth., No. 1323 C.D. 2020, filed
Dec. 29, 2021) (unreported), slip op. at 3 (favorably quoting from trial court
opinion); Smolsky v. Pa. Gen. Assembly (Pa. Cmwlth., No. 513 M.D. 2010, filed
May 5, 2011) (unreported), slip op. at 3 n.3.5
               Here, Appellant pro se filed a complaint and an IFP petition
simultaneously. The trial court granted Appellant’s IFP petition but thereafter
examined Appellant’s complaint. According to the trial court, Appellant “clearly
and succinctly set[] forth his allegations of fact,” but failed to plead sufficiently “the
legal aspects of his suit.” Trial Ct. Order, 9/24/21, at 3. Thus, the trial court
dismissed Appellant’s complaint as frivolous. See id. The trial court erred in so
doing. Upon granting Appellant’s IFP petition, the trial court lost its opportunity to
dismiss Appellant’s complaint as frivolous pursuant to Rule 240(j). See Grosso, 667
A.2d at 44. Accordingly, we are constrained to vacate the trial court’s order and
remand for further proceedings.



                                     LORI A. DUMAS, Judge


       5
        Unreported opinions may be cited as persuasive authority pursuant to this Court's Internal
Operating Procedures. 210 Pa. Code § 69.414(a).


                                                4
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Donnelly J. LeBlanc,                     :
                         Appellant       :
                                         :
            v.                           :   No. 1172 C.D. 2021
                                         :
John Wetzel, Pennsylvania                :
Department of Corrections, et al.        :

                                     ORDER


            AND NOW, this 1st day of September, 2022, the Order of the Court of
Common Pleas of Huntingdon County, entered September 24, 2021, is VACATED,
and this case is REMANDED for further proceedings.
            Jurisdiction relinquished.




                                LORI A. DUMAS, Judge